Title: From George Washington to Jonathan Trumbull, Sr., 19 November 1780
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Dear Sir
                            Head Quarters Passaic Falls 19th Novemr 1780
                        
                        The Bearer is sent by the Quarter Master General purposely to superintend the forwarding a quantity of Cloathing
                            from Springfield to New Burg --indeed the whole of our dependance in that Article, as far as I can see, for the Winter. The
                            Quarter Master General is in hopes that His Deputies will be able to find the means of transportation without applying to your
                            Excellency for assistance, but should they not, I must earnestly entreat you to give them the aid of the State, as the
                            troops will be much distressed for want of the Cloathes before they can arrive, even with every possible exertion.
                        I am in hopes that the salted Beef which I requested your Excellency to forward in my letter of the 20th
                            October has been sent on-- Our dependance for a Winter Magazine for Fort Schuyler still rests upon that parcel. I have the
                            honour  &c.
                        
                            
                        
                    